DETAILED ACTION
1.	This action is responsive to the following communication: Continuation filed on 09/15/2020.

Allowable Subject Matter
2.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9 and 20, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Liberato (US Pat. 10,291,862) teaches the limitation: “a multiple-camera system for use in capturing images of users within a materials handling facility and processing those images to monitor the movement and location of users”. But the claims recite a different combination of limitation: “display a first virtual rack configured to emulate a first physical rack; display a video that depicts an event comprising a person interacting with the first physical rack during a shopping session; display a virtual shopping cart; receive information associated with the event, the information identifying a first virtual item corresponding to a first physical item, wherein the video depicts that the person selected the first physical item while interacting with the first physical rack; in response to receiving the information associated with the event, store the first virtual item in the virtual shopping cart; and in response to determining that the shopping session has ended, compare the virtual shopping cart to an algorithmic shopping cart comprising items determined by an algorithm to have been selected during the shopping session, the algorithmic shopping cart determined based 

The prior art of Arnold (US Pat. 10,250,868) teaches another combination, “computing device couples to multiple sensors, such as cameras, and applies accurate timestamp information to the individual frames of sensor data from the independent sensors.  After aligning these data streams by applying these accurate timestamps, the computing device may, in some instances, encode and transmit these timestamped data streams to one or more entities for further processing.”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The prior art of Zalewski (US Pat. 10,140,820) teaches another combination, “method for tracking items in a physical store for processing cashier-less purchase transactions, comprising: detecting a portable wireless coded communication (WCC) device in the physical store, the WCC device is associated with an on-line account of a shopper;  receiving, by a server, sensor data regarding the WCC device, its location in the physical store and proximity to items in the physical store”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        January 14, 2022